Citation Nr: 0918339	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-39 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received; and if so, whether service connection for that 
disability is warranted.

2.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received; and if so, 
whether service connection for that disability is warranted.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
July 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  The record was held 
open for sixty days for the submission of a private medical 
opinion. No additional evidence has been received to date.
 
The Board notes that the Veteran had perfected an appeal for 
an initial rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD), which was subsequently increased to 
50 percent.  However, during the January 2009 hearing, the 
Veteran stated that he was satisfied with the 50 percent 
rating for PTSD, and he had withdrawn his claim from further 
appellate consideration (see transcript, p. 14). 
Consequently, the matter of an initial higher rating for PTSD 
has been withdrawn and is not on appeal before the Board.  38 
C.F.R. § 20.204 (2008).

The Board's decision granting the Veteran's petition to 
reopen each claim for service connection is set forth below. 
The claims for service connection for bilateral hearing loss 
and for tinnitus, on the merits, are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.   
VA will notify the Veteran when further action, on his part, 
is required.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen the claims for service 
connection for bilateral hearing loss and for tinnitus has 
been accomplished.

2.  In January 1999, the RO denied service connection for 
bilateral hearing loss and tinnitus. Although notified of the 
denial later that same month, the Veteran did not initiate an 
appeal.

3.  Additional evidence associated with the claims file since 
the RO's January 1999 denial includes evidence that was not 
previously before agency decision makers that is not 
cumulative or duplicative of other evidence of record, and 
relates to an unestablished fact that, when considered with 
all the evidence of record, raises a reasonable possibility 
of substantiating each of the claims for service connection 
for bilateral hearing loss and for tinnitus.


CONCLUSIONS OF LAW

1. The RO's January 1999 rating decision denying service 
connection for bilateral hearing loss and for tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2. As evidence received since the RO's January 1999 denial is 
new and material, the criteria for reopening the claim for 
service connection for bilateral hearing loss are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (c) (2008).

3.  As evidence received since the RO's January 1999 denial 
is new and material, the criteria for reopening the claim for 
service connection for tinnitus are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (c) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claims to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

In a January 1999 rating decision, the RO denied service 
connection for bilateral hearing loss and for tinnitus.  The 
pertinent evidence of record then consisted of the Veteran's 
service treatment records (STRs), which included the 
Veteran's entrance examination showing he had hearing loss in 
each ear and that he was assigned an H-2 profile.  During 
service the Veteran was treated on several occasions for 
complaints of aches and pain in each ear and was assessed 
with otitis media and otitis external.  The separation 
examination report did not provide audiometric findings or 
indication of the extent of the Veteran's hearing loss at 
that time.  The RO denied the claim for tinnitus on the basis 
that the Veteran's STRs did not show any complaints, 
findings, or diagnosis of ringing in the ears (tinnitus).  
The RO denied the claim for bilateral hearing loss on the 
basis that there was no evidence showing the Veteran 
currently had bilateral hearing loss for VA purposes.  The RO 
also noted that STRs did not show a complaint of, treatment 
for, or diagnosis of hearing loss.  

The Veteran sought to reopen his claims for service 
connection for bilateral hearing loss and for tinnitus in 
July 2005.  Under pertinent legal authority, VA may reopen 
and review a claim, which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the January 1999 rating decision, the Veteran has 
submitted VA treatment records noting his complaints of 
bilateral hearing loss and tinnitus.  The Board notes that in 
an October 2000 VA audiology record, the Veteran was 
diagnosed with right ear hearing loss, within normal limits 
from 250 to 3 KHz, sloping to a moderate-severe hearing loss 
from 4 to 8 KHz, and with slight to severe hearing loss in 
the left ear, from 250 to 8 KHz.  It was also noted that the 
Veteran complained of tinnitus in both ears, with the left 
ear being louder. 

The Veteran has submitted various statements asserting that 
while in Vietnam, he was stationed at Long Binh and was very 
near an ammo base that exploded, which he asserts resulted in 
his current bilateral hearing loss and tinnitus.  

A September 2007 deferred rating decision reflects that the 
RO verified that the Veteran's unit was stationed at Long 
Binh when the ammo explosion occurred.

In a November 2007 VA examination report, the examiner noted 
that the Veteran reported being exposed to artillery fire and 
explosions, to include an ammo dump explosion in service.  
The Veteran denied non-military noise exposure.  He also 
reported a constant ringing in both ears since service.  The 
examiner found that the Veteran's STRs showed he had a pre-
existing hearing loss at 4 KHz in both ears, but no 
audiometric evaluation performed at the time of separation.  
The VA examiner concluded that since there was no discharge 
evaluation, any opinion regarding the aggravation of the 
Veteran's pre-existing hearing loss would be based on 
speculation.  In addition, an opinion regarding tinnitus 
would also be based on speculation as it may have been caused 
by the Veteran's pre-existing hearing loss, any head injuries 
he may have incurred, and/or any noise exposure he may have 
been exposed to. 

In a December 2007 rating decision, the RO granted service 
connection for PTSD, noting that the Veteran's claimed 
stressor was conceded (in part, from being overrun by the 
enemy in Vietnam and being near the ammo dump explosion).  

During the January 2009 Board hearing, the Veteran testified 
that he was exposed to acoustic trauma from the ammo dump 
explosion and artillery shells and that he believed his 
bilateral hearing loss and tinnitus were a result of his in-
service noise exposure.  He stated that he was not provided 
with any hearing protection during service.  He also 
testified that he first sought treatment for his hearing at 
the VA hospital in Dallas in 1970, but these records appeared 
unavailable.  In regards to post-service noise exposure, the 
Veteran testified that he worked as a florist for forty 
years, and has not had any extra-curricular activities that 
would have exposed him to additional acoustic trauma.  

During the hearing, the Veteran's submitted a letter from his 
mother in which she stated that the Veteran complained of 
loud ringing in his ears ever since he came back from 
Vietnam.  

The Board finds that the additional evidence has not 
previously been considered by agency adjudicators, and is not 
cumulative or redundant of evidence previously of record, 
they are "new."  Moreover, as one of the reasons the Veteran 
was previously denied service connection for hearing loss was 
because it was not found severe enough to constitute a 
disability for VA purposes, and given the nature of the 
evidence identified above, the Board also finds these records 
relate to an unestablished fact that is necessary to 
substantiate each of the claims, and provides a reasonable 
possibility of substantiating the claims.  Accordingly, new 
and material evidence has been submitted to reopen the claims 
of service connection for bilateral hearing loss and for 
tinnitus.






ORDER

To the limited extent that new and material evidence to 
reopen the claims for service connection for bilateral 
hearing loss and for tinnitus has been received, the appeal 
is granted.


REMAND

The Board finds that further RO action is needed before the 
claims for service connection for bilateral hearing loss and 
for tinnitus are adjudicated on the merits.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. See 
also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2008).  The underlying disorder, as opposed to the symptoms, 
must be shown to have worsened in order to find aggravation.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran contends that his bilateral hearing loss and 
tinnitus are the result of acoustic trauma from his close 
proximity to an ammo dump explosion and from exposure to 
constant artillery fire, all without any hearing protection 
during his military service in the Republic of Vietnam.  The 
Board notes that RO has conceded that the Veteran was exposed 
to the ammo dump explosion in service; therefore, the Board 
accepts as credible the Veteran's assertion of noise exposure 
in service.
 
On service entrance examination in October 1966, audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows (American Standards Association (ASA) units are 
converted to International Standards Organization (ISO) 
units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
40
LEFT
20
15
15
25
50

The examiner summarized the Veteran's physical defects as 
hearing loss not considered disabling, and provided a 
physical profile of H-2, defective hearing.  On 
contemporaneous self-report the Veteran denied hearing loss 
and ear, nose or throat trouble. 

As noted above, STRs reflect complaints of ear pain and aches 
for which he received treatment and was diagnosed with otitis 
media and otitis external.  However, the Veteran's separation 
examination report did not provide audiometric testing 
results.  A November 2007 VA examination report reflects that 
the examiner found that the Veteran's STRs showed he had a 
pre-existing hearing loss at 4 KHz in both ears.  The 
foregoing clearly and unmistakably demonstrates that the 
Veteran's defective hearing pre-existed service.  However, 
the VA examiner concluded that without audiometric results 
upon separation from service, to link the Veteran's current 
bilateral hearing loss to aggravation in service and to 
relate tinnitus to service would require him to resort to 
speculation.

The Board points out that the absence of documentation 
showing hearing loss in service does not preclude a claimant 
from establishing entitlement to service connection where 
medical evidence nonetheless indicates that hearing loss is 
associated with service.   See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993) (where the Court held that, even though disabling 
hearing loss may not be demonstrated at separation, a Veteran 
may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service).

Thus, as new evidence submitted consists of corroboration of 
the Veteran's exposure to acoustic trauma in service, the 
Veteran's testimony as to no post-service noise exposure, and 
his mother's statements that the Veteran complained of 
tinnitus since his discharge from service, the Board finds 
that the medical evidence currently of record is 
insufficient, and an additional VA medical opinion- based on 
review of the Veteran's documented medical history and 
assertions, and supported by stated evidentiary and/or 
medical rationale-is needed to resolve the question as to 
whether the Veteran's pre-existing bilateral hearing loss was 
aggravated in service and whether tinnitus is related to 
service in this appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the RO has not properly informed 
the Veteran of the information and evidence needed to 
establish service connection for a pre-existing condition or 
due to aggravation of a pre-existing disorder beyond its 
natural progression pursuant to Wagner, supra.  Action by the 
RO is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Hence, the RO should, via VCAA-compliant notice, give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal, explaining that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its notice to the Veteran meets the requirements 
of the recent decisions in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates).  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should, through VCAA-compliant 
notice, furnish to the Veteran and his 
representative a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims for service connection for 
bilateral hearing loss and for tinnitus 
on appeal. 

The RO should provide specific notice 
that should inform the appellant of the 
information and evidence needed to 
establish service connection for a pre-
existing condition or due to aggravation 
of a pre-existing disorder beyond its 
natural progression pursuant to Wagner 
(cited to above).  The RO should also 
ensure that its notice to him meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  Thereafter, the Veteran should be 
scheduled for appropriate VA 
examinations, i.e. ear disease and 
audiology, to be performed by an 
appropriate physician, and an 
audiologist, to determine the etiology of 
any bilateral hearing loss.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail. 

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner(s) designated 
to render the requested medical opinions, 
and the medical opinions should include 
discussion of the Veteran's documented 
medical history and assertions.

Audiometry and speech discrimination 
testing, for each ear, should be 
accomplished.  Based on these results, 
the examiner(s) should specifically 
indicate, with respect to each ear, 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes.  In addition, 
the examiner(s) should indicate whether 
the Veteran has tinnitus. 

The examiner(s) should prepare an opinion 
addressing whether the Veteran's current 
bilateral hearing loss is at least as 
likely as not (i.e., there is a 50 
percent or more probability) the result 
of aggravation (permanent worsening) of a 
pre-existing condition during the 
Veteran's military service.  The 
examiner(s) is also requested to provide 
an opinion concerning the etiology of any 
tinnitus found to be present, to include 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that any currently diagnosed 
tinnitus was caused by military service.

In rendering the requested opinion, the 
examiner(s) should consider and discuss 
the hearing defects found in the 
Veteran's October 1966 entrance 
examination audiogram, the complaints and 
findings in service, and the VA 
examiner's prior opinions from November 
2007. 

The examiner(s) should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO should 
readjudicate the Veteran's claims for 
service connection for bilateral hearing 
loss and for tinnitus, on the merits.  
The RO's adjudication of the claim for 
service connection for bilateral hearing 
loss should include specific 
consideration of 38 U.S.C.A. §§ 1111, 
1153 and Wagner (cited to above).

4.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal,  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


